EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

In applicant’s Remarks and Amendment to Claims filed on 04/07/2022, claims 3-5, 10-12 and 17-19 were/remain cancelled; claims 1, 6-8, 13-15 and 20 were amended; no new claims were added. As a result, claims 1-2, 6-9, 13-16 and 20 are pending, of which claims 1, 8, and 15 are in independent form.

Applicant’s arguments, see pages 7-11 filed 04/07/2022, regarding the objections to the claims have overcome the objections previously set forth in the Final Office Action mailed on 01/07/2022. The objection has been withdrawn in view of the amended claims.





Allowable Subject Matter

Claims 1-2. 6-9, 13-16 and 20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 8, and 15, although the closest prior art of record (such as Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor”), Kim et al. (U.S No. 10699016), Walmsley et al. (U.S Pub. No. 20040143710), Gressel et al. (U.S No. 6748410) teaches at least one machine-readable medium comprising instructions which, when executed by a computing device, cause the computing device to perform operations comprising: unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator hosted by a trusted platform of the computing device; and facilitating unification of a first finite state machine associated with the classical cryptography and a second finite state machine associated with the post-quantum cryptography using one or more of a hash engine, a set of register file banks, and a modular exponentiation engine, wherein the hash engine, the set of register file banks, and the module exponentiation engine are allowed direct memory access.
However, none of the prior art, alone or in combination teaches computing a bitmask based on an address and a seed and writing the bitmask to a first bank of the set of register file banks using the hash engine; computing a key based on the address and the seed and writing the key to a second bank of the set of register file banks using the hash engine; fetching a first hash function from a third bank of the set of register file banks and adding the first hash function to the bitmask in the first bank; and appending results of the addition of the first hash function to the bitmask to the key. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor”) discloses RSA/ECC co-processors for (ideal) lattice-based cryptography by exploiting the availability of fast long integer multiplication. Such co-processors are deployed in smart cards in passports and identity cards, secured microcontrollers and hardware security modules (HSM). In particular, we demonstrate an implementation of a variant of the Module-LWE-based Kyber Key Encapsulation Mechanism (KEM) that is tailored for high performance on a commercially available smart card chip (SLE 78). To benefit from the RSA/ECC co-processor we use Kronecker substitution in combination with schoolbook and Karatsuba polynomial multiplication. Moreover, we speed-up symmetric operations in our Kyber variant using the AES co-processor to implement a PRNG and a SHA-256 co-processor to realise hash functions. This allows us to execute CCA-secure Kyber768 key generation in 79.6 ms, encapsulation in 102.4 ms and decapsulation in 132.7 ms..
Kim et al. (U.S No. 10699016) discloses a boot secure device that performs a secure booting operation of a semiconductor system includes an external memory interface that provides an interface with an external memory, a first internal memory that stores a boot image stored in the external memory, a second internal memory that stores a hash of a first public key, a secure accelerator that verifies the boot image using the hash of the first public key, and a secure boot sequencer that includes a plurality of states and a plurality of operation and that controls the external memory interface, the first internal memory, the second internal memory, and the secure accelerator using at least one of the plurality of operations when a state transition occurs between two of the plurality of states..
Walmsley et al. (U.S Pub. No. 20040143710) discloses a method of updating a cache in an integrated circuit comprising: the cache; a processor connected to the cache via a cache bus; a memory interface connected to the cache via a first bus and to the processor via a second bus, the first bus being wider than the second bus or the cache bus; and memory connected to the memory interface via a memory bus; the method comprising the steps of: (a) following a cache miss, using the processor to issue a request for first data via a first address, the first data being that associated with the cache miss; (b) in response to the request, using the memory interface to fetch the first data from the memory, and sending the first data to the processor; (c) sending, from the memory interface and via the first bus, the first data and additional data, the additional data being that stored in the memory adjacent the first data; (d) updating the cache with the first data and the additional data via the first bus; and (e) updating flags in the cache associated with the first data and the additional data, such that the updated first data and additional data in the cache is valid.
Gressel et al. (U.S No. 6748410) discloses apparatus and methods for accelerating processing, loading and unloading of data, from and to a plurality of memory addresses in a CPU having an accumulator, and to a memory-mapped coprocessing device for continuous integer computations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498